Title: Memorandum from Albert Gallatin, 5 November 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                     5 Nov. 1804
                  
               
               Memoranda
               The United States sell all their lands at the rate of two dollars per acre payable ¼th at the time of making the purchase, and the remainder in three equal instalments 2, 3, & 4 years after the date of the purchase. No interest is charged, and a discount, at the rate of 8 per cent a year is allowed in case of prompt payment; which reduces the price to one dollar & 64 cents per acre, if the purchaser pays the whole purchase money when he purchases.
               The public lands thus offered for sale extend on the north side of the river Ohio, almost without interruption, from the western boundary of Pennsylvania, (about 40 miles below Pittsburgh) to the Mississippi on a breadth (from the Ohio back) of about 100 miles. Fifteen or twenty millions of Acres remain unsold in that extent; and as the United States sell in quantities as small as 160 acres, & permit a man to purchase where he pleases, first rate lands may be selected in numerous places without difficulty.
               Through such an extent, a great variety of situation & climate must be expected. Generally speaking, the eastern part of the tract, and those most remote from large water courses are the most healthy. The whole country from the Wabash to the Mississippi, particularly what borders on those two rivers & on the Ohio is low and swampy, and altogether ineligible for Europeans.
               Besides that country, the United States have for sale on the same terms about one million of acres on or near the Mississippi, and near twice as much on Mobile river; both tracts in the Mississippi territory, rather (what is unsold) of an inferior quality to the land north of Ohio; but by reason of vicinity to market & cotton cultivation supposed to be more valuable: the situation on account of climate &c ineligible to Europeans.
               No expectation to be entertained that Congress shall give more favourable terms to emigrants than to citizens.
               No provision yet made for the sale of public lands in Louisiana; if made it will not be on more favoured terms than on the East of the Mississippi.
               One thirty sixth part of the public lands, on one mile square in each township six miles square, is every where reserved for the support of schools; and several townships for colleges at convenient distances.
               
            